DETAILED ACTION
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: DE 10 2013 213936 teaches an inspection device for the quality control of rod-shaped smoking articles, comprising: at least one transfer drum having a succession of peripheral retaining portions, each peripheral retaining portion having at least one retaining groove aligned with the axis of rotation of the transfer drum and configured to receive a respective smoking article to be inspected; at least one inspection assembly provided with a succession of electric or electromagnetic detectors disposed in such a way that each detector is aligned with a smoking article held in a corresponding retaining groove each detector having a cavity configured to insertably receive an end portion of the respective smoking article to be inspected and being equipped with a sensor adapted to non-destructively detect defects, extraneous bodies, hollows or other imperfections or flaws in the filling of the smoking article. There is no teaching or reasonable suggestion in the prior art to modify the device to further comprise movement means configured to move each peripheral retaining portion and the corresponding detector reciprocatingly towards and away from each other during the rotation of the transfer drum.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0150375
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC YAARY/Examiner, Art Unit 1747